DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over WO’421 (WO 2017/191421) in view of Nakajima et al. (US 2020/0247193).
Regarding claim 21, WO’421 teaches all the claimed tire features except for the claimed radiofrequency communication module (FIG. 2B , abstract, and [0019]-[0020] in the WO’421).  WO’421 discloses dr/de is equal to 73% which is between 45 and 90% ([0073]).  
However, Nakajima et al. provides an electronic component in a tire, specifically, an RFID to monitor various tire data [0002].  Nakajima et al. teaches to locate the electronic component 34 at an interface between bead reinforcing layer 23 (second layer) and clinch 24 (third layer) to suppress local stress concentration, maintain tire durability and teaches L = 20-80% H (FIG. 1, [0052], and [0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’421 with a radiofrequency communication module positioned in the bead at the interface between the second and third layer of rubber compound and radially on the outside relative at a distance greater than 25 mm from the radially outermost point of the bead wire since WO’421 teaches distance dD between point D and point A = 66 mm, the coupling length between the point C and point D = 29 mm ([0076]), and the distance dC between point C and A = 37 mm ([0074]) and Nakajima et al. provides an electronic component at an interface between bead reinforcing layer 22 and clinch to suppress local stress concentration wherein FIG. 2B shows the location of the electronic component in close vicinity to the radially outermost point of the clinch and the relative numerical distances disclosed of WO’421 suggest the radially outermost end of the clinch is greater than 25 mm from the radially outermost point of the bead wire. 
Regarding claim 22, refer to [0075] of WO’421.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’421 with the radiofrequency communication module positioned radially on the outside beyond the point c because WO’421 teaches a radially outermost point 15 of the clinch 14 located radially outer relative to point C and Nakajima et al. teaches to position the RFID in close vicinity to the radially outermost point of the clinch. 
Regarding claim 23, refer to [0076] of WO’421. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’421 with the radiofrequency communication modulus positioned radially facing the region of coupling between the turn-up and the main part of the carcass reinforcement since WO’421 teaches a radially outermost point 15 of the clinch 14 facing the coupling region (point C to D) and Nakajima et al. teaches to position the RFID in close vicinity to the radially outermost point of the clinch.
Regarding claim 24, refer to [0043] of WO’421.
Regarding claim 25, refer to [0076] of WO’421.
Regarding claim 26, refer to [0077] of WO’421. 
Regarding claim 27, see FIG. 2 of WO’421 (point 13, B, and A).
Regarding claim 28, see [0063]-[0064] of WO’421. 
Regarding claim 29, see [0035] of WO’421.
Regarding claim 30, see [0036] of WO’421.
Regarding claim 31, see [0037] of WO’421.
Claim 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over WO’421 (WO 2017/191421) in view of Nakajima et al. (US 2020/0247193), as applied to claim 21, and in view of Adamson (US 2008/0289736).
Regarding claims 32-35, WO’421 and Nakajima et al. are silent to “an electrically insulating encapsulating rubber mass”.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’421 with a radiofrequency transponder encapsulated in an electrically insulating encapsulating rubber mass as claimed in claims 32-35 since (1) Adamson et al. teaches a tire including an electronic member encapsulated by a coating rubber wherein the extension modulus of the coating rubber is similar to the extension modulus of at least one of the rubbers adjacent to the electronic member wherein the term “similar” means the difference between the moduli is less than 10% for mechanical endurance and the relative dielectric constant of the coating rubber is less than the relative dielectric constant of at least one of the rubbers adjacent to the electronic member for good transmission of data ([0027]-[0034]) and (2) official notice is taken it is well-known/conventional in the tire art to encapsulate an radiofrequency transponder by sandwiching two sheets of rubber. 
Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over WO’421 (WO 2017/191421) in view of Nakajima et al. (US 2020/0247193) and Adamson (US 2008/0289736), as applied to claim 32, and in view of Destraves (WO 2016/193457). 
US 2018/0174015 is an U.S. document equivalent to Destraves and relied as an English translation to Destraves. 

Regarding claim 36, WO’421, Nakajima et al., and Adamson are silent to a helical antenna in an RFID.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’421 with a helical radiating antenna in a radiofrequency transponder orientated circumferentially since WO’421 teaches a radial carcass, Nakajima et al. teaches an antenna portion of a RFID may extend in an orthogonal direction of a carcass to keep stress and bending of the antenna portion to an minimum ([0074]) and the circumferential direction of the tire is orthogonal to a radial carcass, further, Adamson evidences in FIG. 2 that orientating a RFID including an antenna portion circumferentially is well-known in the tire art, and a RFID including a helical radiating antenna used in tires is well-known as evidenced by Destraves (FIG. 2-FIG. 5).
Regarding claims 37-40, WO’421, Nakajima et al., and Adamson are silent to the claimed RFID structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’421 with the claimed RFID structure since Destraves teaches the claimed RFID structure ([0011], [0013], [0019], [0020], [0098], abstract, FIG. 2-FIG. 4 and its descriptions) and providing a known RFID for tires yields predictable results.
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
On page 9 of the arguments, the Applicant states that the Examiner appears to argue that Nakajima inherently discloses the placement of the electronic component radially on the outside at a distance greater than 25 mm from the radially outermost point of the bead wire. 
In response, the Applicant is incorrect.  Applicant’s attention is directed to paragraph 5 of this office action or the non-final rejection dated 03/01/2022.  The Examiner did not argue inherency with Nakajima.  The claimed distance for the placement of the electronic component relative to the outermost point of the bead wire is rendered obvious in view of the numerical distance teachings of WO’421 and Nakajima’s guidance on where to provide a RFID in a tire (i.e. interface between bead reinforcing layer 23 (second layer) and clinch 24 (third layer) and L = 20-80% H (FIG. 1, [0052], and [0073]) .  
On page 9 of the argument, the Applicant argues Fig. 2B does not correspond to the location disclosed in claim 21, at least because the radiofrequency communication is located at the interface between the second layer of rubber compound 11 and third layer of rubber compound 14, which interface does not extend radially beyond the end of the turn-up of the carcass reinforcement. 
In response, this argument is unpersuasive. FIG. 2 of WO’421 illustrates an interface between the second layer of rubber compound 11 and third layer of rubber compound 14 and an end of the turn-up of the carcass reinforcement that is identical/substantially the same as the instant application.  Compare FIG. 2 of the instant application and FIG. 2 of WO’421.  And, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
On page 10 of the remarks, the Applicant argues the Examiner has provided no credible evidence to indicate that Nakajima’s tire would necessarily have the radiofrequency communication modulus positioned at a distance greater than 25 mm from the radially outermost point of the bead wire. 
In response, Applicant is incorrect.  It is by providing the tire of WO’421 (with its numerical distances in the bead region, emphasis added) with a RFID as suggested by Nakajima which renders the claimed invention obvious.
On page 11 of the arguments, the Applicant asserts Nakajima is flatly teaching away from the presently claimed invention. 
In response, this argument is unpersuasive. The claimed invention is rendered obvious when providing the tire of WO’421 with an RFID as suggested by Nakajima; specifically, Nakajima et al.’s teachings to locate the electronic component 34 at an interface between bead reinforcing layer 23 (second layer) and clinch 24 (third layer) and L = 20-80% H (FIG. 1, [0052], and [0073]).
On page 12 of the arguments, Nakajima does not correspond to the position that the Examiner refers to in WO’421. 
In response, Applicant is incorrect. The determination of the corresponding interface between the bead reinforcing layer and clinch in WO’421’s tire is independent of the turnup of the carcass reinforcement.  The determination of whether it is obvious to provide an RFID in the tire of WO’421 is independent of the turnup of the carcass reinforcement.  Nakajima teaches to locate the electronic component 34 at an interface between bead reinforcing layer 23 (second layer) and clinch 24 (third layer) to suppress local stress concentration, maintain tire durability and teaches L = 20-80% H (FIG. 1, [0052], and [0073]).  This teaching of Nakajima is not related and is non-critical to the carcass turnup height. The Examiner has correctly identified the corresponding interface in the tire of WO’421.  See annotated figures below. 

    PNG
    media_image1.png
    366
    439
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    455
    473
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/04/2022